Name: 2002/130/EC: Council Decision of 17 December 2001 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Republic of Cape Verde on fishing off the coast of Cape Verde for the period from 1 July 2001 to 30 June 2004
 Type: Decision
 Subject Matter: fisheries;  European construction;  Africa;  international affairs
 Date Published: 2002-02-19

 Avis juridique important|32002D01302002/130/EC: Council Decision of 17 December 2001 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Republic of Cape Verde on fishing off the coast of Cape Verde for the period from 1 July 2001 to 30 June 2004 Official Journal L 047 , 19/02/2002 P. 0022 - 0023Council Decisionof 17 December 2001on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Republic of Cape Verde on fishing off the coast of Cape Verde for the period from 1 July 2001 to 30 June 2004(2002/130/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) The Community and the Republic of Cape Verde have held negotiations to determine the amendments or additions to be made to the Agreement between the European Economic Community and the Republic of Cape Verde on fishing off the coast of Cape Verde(1).(2) As a result of those negotiations, a new Protocol setting out the fishing opportunities and the financial contribution provided for in the Agreement was initialled on 7 June 2001.(3) Under this Protocol, Community fishermen enjoy fishing opportunities in the waters falling within the sovereignty or jurisdiction of the Republic of Cape Verde for the period from 1 July 2001 to 30 June 2004.(4) In order to ensure the continuation of fishing activities by Community vessels, it is essential that the said Protocol be approved as quickly as possible. For this reason, the two parties initialled an Agreement in the form of an exchange of Letters providing for the provisional application of the initialled Protocol from 1 July 2001.(5) That Agreement should be approved, pending a final decision to be taken on the basis of Article 37 of the Treaty.(6) The method for allocating the fishing opportunities among the Member States should be defined,HAS DECIDED AS FOLLOWS:Article 1The Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Republic of Cape Verde on fishing off the coast of Cape Verde for the period from 1 July 2001 to 30 June 2004 is hereby approved on behalf of the Community.The texts of the Agreement in the form of an Exchange of Letters and of the Protocol are attached to this Decision.Article 2The fishing opportunities set out in the Protocol shall be allocated among the Member States as follows:>TABLE>If licence applications from these Member States do not cover all the fishing opportunities fixed by the Protocol, the Commission may consider licence applications from any other Member State.Article 3The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community.Done at Brussels, 17 December 2001.For the CouncilThe PresidentA. Neyts-Uyttebroeck(1) OJ L 212, 9.8.1990, p. 3.